                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Denise Thomas
                                    Plaintiff,
v.                                                     Case No.: 1:19−cv−05742
                                                       Honorable Ronald A. Guzman
Greyhound Lines, Inc., et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 28, 2019:


       MINUTE entry before the Honorable Ronald A. Guzman: Plaintiff's agreed
motion to dismiss pursuant to settlement [7] is granted. This case is dismissed with
prejudice. All pending motions and schedules in this case are stricken. Civil case
terminated. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
